947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George T. MARTIN, Plaintiff-Appellant,v.FIRST FEDERAL SAVINGS AND LOAN COMPANY, Defendant-Appellee.
No. 91-5537.
United States Court of Appeals, Sixth Circuit.
Nov. 4, 1991.

Before RYAN and BOGGS, Circuit Judges, and GODBOLD, Senior Circuit Judge.*

ORDER

1
George T. Martin, a pro se private litigant, appeals the district court's order dismissing his civil complaint.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his complaint filed in the District Court for the Eastern District of Kentucky, Martin claimed his civil rights were violated when his interest rates were raised on his mortgage.   Specifically, Martin alleged that defendant improperly increased the interest rate on his mortgage, absconded with $1,500 of the insurance settlement, and had Martin sign a mortgage modification agreement which was illegal.   Defendant moved to dismiss the complaint for failure to state a claim upon which relief can be granted.   The district court granted defendant's motion and dismissed the complaint.


3
Upon review, we conclude that the district court properly dismissed Martin's complaint.   The complaint as submitted did not vest the district court with jurisdiction, as it did not arise under the Federal Constitution, laws or treaties of the United States as required by 28 U.S.C. § 1331, there is no diversity of the parties, and Martin's claim did not meet the prerequisite jurisdictional amount as required by 28 U.S.C. § 1332.   Moreover, the complaint essentially challenged the outcome of state court proceedings.   The federal district courts do not review decisions of state courts.   In re Sun Valley Foods Co., 801 F.2d 186, 189 (6th Cir.1986).


4
Accordingly, the district court's order of dismissal should be affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John C. Godbold, Senior Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation